Exhibit 10.3

PRIVILEGED & CONFIDENTIAL

EXECUTION COPY

Confidential Materials omitted and filed separately with the
Securities and Exchange Commission.  Asterisks denote omissions.

MEMORANDUM OF UNDERSTANDING (the “MOU”)

July 25, 2006

Parties                                                                                                           
Sandoz AG, a Swiss corporation (“Sandoz”), with a corporate office located at
Lichtstraße 35, CH 4058 Basel BS, Switzerland (Notices:  Attention:  Peter
Rupprecht, Authorized Signatory), and Momenta Pharmaceuticals, Inc., a Delaware
corporation (“Momenta”), with a corporate office located at 675 West Kendall
Street, Cambridge, MA 02142, USA (Notices:  Attention:  Chief Executive
Officer), hereby enter into this Memorandum of Understanding as of the date
referenced above (this “MOU”).  Each is a “Party”, and collectively, the
“Parties”.

Collaborative Scope                                   Sandoz and Momenta shall
work collaboratively to develop, commercialize, and maximize the value in the
Field (as defined below) of generic injectable versions for which glatiramer
acetate (Teva’s Copaxone®) (“CPX”) worldwide, [**] for the USA, enoxaparin
sodium (Aventis’ Clexane®/Lovenox®) (“ENX”) for the EU, and [**] for the EU is
the reference listed drug, and for which an ANDA or other abbreviated approval
pathway could be approved by the FDA (or foreign counterparts, as applicable)
(each, a “Product”). The aim of such collaboration is to develop, register and
commercialize these Products (a) for CPX and ENX, with the authorized claim of
AP-rated, AB-rated or otherwise therapeutic substitutability in the FDA’s Orange
Book or foreign equivalent, and (b) for [**], as non-substitutable if
appropriate, but with the goal of achieving therapeutic substitutability to the
relevant reference innovator products for the applicable territories. In
addition, the Parties shall work collaboratively to develop, commercialize and
maximize the value of generic or follow-on versions of any other Biosimilar
product as specifically agreed with respect to Potential Projects (as defined
below) according to the Selection Process.  Furthermore, the Parties will
collaboratively work to articulate and present a scientific basis for
substitutable follow-on protein products to key thought leaders and decisions
makers and to help shape USA, European Union (“EU”) and rest of world (“ROW”)
(as mutually agreed) legislative and regulatory agenda/policy intended to
develop a regulatory pathway for substitutable follow-on proteins regulated
under the USA Public Health Service Act (or foreign equivalent).

Selection Process                                                  [**] starting
[**], the Parties shall discuss all Momenta and Sandoz project ideas within the
Collaborative Scope which the relevant Party makes available for collaboration. 
Sandoz and Momenta shall mutually select projects of joint commercial interest
(“Potential Projects”).  For the sake of clarity, neither Party is obligated to
make any particular project or product available for collaboration as a possible
Potential Project.  For such Potential Projects, the Parties agree to negotiate
in

1


--------------------------------------------------------------------------------




good faith, for [**] days after the date such Potential Project is so selected,
a definitive collaboration agreement, including territory, project plan and
financial terms.  During such [**] day period, the Parties are allowed to
discuss and negotiate with Third Party(ies) regarding such Potential Project,
but shall not enter into a definitive agreement with any Third Party with
respect to such Potential Project.  If the Parties do not execute such agreement
within [**] days of such selection date, neither Party shall have any further
obligation to the other with respect to such Potential Project, except (a) to
the extent, if any, that the Parties again mutually select such project as a
Potential Project, or (b) if such Potential Project is a Sandoz MFN Project, in
which case the provisions of the next two (2) paragraphs shall apply.  For
purposes of this MOU, “Third Party” shall have the meaning assigned to it in the
Collaboration and License Agreement, dated November 1, 2003, by and among
Momenta, Sandoz N.V. and Sandoz Inc. (the “US-ENOX Agreement”).

Sandoz shall have the right to select up to three (3) Potential Projects in
total over the course of such [**] year period for which, if the Parties do not
execute a definitive agreement with respect to such Potential Project within the
[**] day period described above, Sandoz shall have the rights described in the
next paragraph (such 3 projects [same comment here], the “Sandoz MFN
Projects”).  Sandoz shall notify Momenta in writing of its selection of such
Potential Project as a Sandoz MFN Project at the time it is selected as a
Potential Project.  In addition, each of the following is an additional Sandoz
MFN Project (so that there may be a maximum of [**] Sandoz MFN Projects in
total):  (a) [**] outside the USA, and (b) [**] outside the EU.  Either Party
may trigger the initial [**]-day negotiation period for either such additional
Sandoz MFN Project upon written notice to the other Party.

If the Parties do not sign a definitive agreement on any Sandoz MFN Project
within such [**] day period, Momenta shall be free, for a period of [**]
thereafter, to execute a definitive agreement with a Third Party with respect to
such Sandoz MFN Project, which shall be on terms not less favorable, taken as a
whole, to Momenta than those last offered by Momenta to Sandoz.  The Parties
recognize that, in evaluating the favorability to Momenta of the terms of such
Third Party transaction relating to such Sandoz MFN Project, numerous factors
may be taken into account and given appropriate weight, including, without
limitation, the amount of up-front payments, the amount and timing of subsequent
license or research payments, the royalty rate(s) or profit sharing terms, the
definition of territory, marketing and promotion rights, and the purchase and
pricing of equity, if applicable.  If after the expiration of such [**] period,
Momenta has not entered into a transaction with any Third Party with respect to
such Sandoz MFN Project, then the Parties shall again negotiate for [**] days
with respect to such Sandoz MFN Project and if the Parties do not execute a
definitive agreement during such [**] day period, the provisions of this

2


--------------------------------------------------------------------------------




paragraph shall again apply.  Momenta shall not be obligated to reveal to Sandoz
the identity of any Third Party involved in any such transaction.  Except as
expressly provided in this section “Selection Process” or as expressly otherwise
stated in the Collaboration Agreement (as defined below), the terms of this MOU
and the terms of the Collaboration Agreement will not apply to the Potential
Projects.

Nothing shall restrict either Party from undertaking, alone or with its
Affiliates (as defined below) or any Third Party, any activities, including
without limitation entering into any contracts, with respect to any compounds,
biologics or products other than the Products and, to the extent provided in
this Section “Selection Process”, the Sandoz MFN Projects.

Field                                                                                                                     
The injectable administration of the Products for all therapeutic indications,
which Product may be in any formulation, combinations, presentations or dosage
forms.

Grant of Rights                                                              
Each Party grants the other Party an exclusive license under the relevant
Intellectual Property Controlled by such Party which is necessary or reasonably
useful to develop, make, have made, use, distribute, offer to sell, lease,
import, export and sell the Product(s) in the Field for sale in the relevant
joint territory and a non-exclusive license under such Intellectual Property to
make, have made and use the Product outside such territory but only for purposes
of selling such Product in or into the relevant joint territory; provided, that
each Party retains the right to exercise rights under its IP to perform its
obligations to the other Party under this MOU and the Collaboration Agreement
and to make, have made and use the Product in the joint territory for purposes
of selling such Product in or into the non-joint territories.  Such licenses
shall be sublicenseable only as permitted pursuant to mutual written agreement
of the Parties.  “Intellectual Property” or “IP” shall conform to the definition
of Patent Rights and Know-How, collectively, under the US-ENOX Agreement,
thereby including patents, patent applications, copyrighted materials, and
know-how (including data), but excluding trademarks.  “Controlled” means with
respect to any item of Intellectual Property, the possession, whether by
ownership or license (other than pursuant to a license granted under this MOU or
the Collaboration Agreement), by a Party or its Affiliates of the ability to
grant to the other Party access and/or a license as provided herein under such
item of Intellectual Property without violating the terms of any agreement or
arrangement with any Third Party.  The terms of this MOU are subject to and
limited by the provisions of any applicable agreement with Third Party licensors
of a Party’s IP, including, as applicable, the MIT Agreement (as defined in the
US-ENOX Agreement) and the insurance obligations therein; provided, however,
that, if a Party enters into a license with a Third Party licensor for any IP
that may be licensed to the other Party hereunder, such Party shall notify the
other Party of the restrictions and obligations imposed

3


--------------------------------------------------------------------------------




by such licensor, and, if such other Party does not wish to comply with such
restrictions and obligations, such IP shall not be licensed to the other Party
hereunder.  Neither Party shall amend any such Third Party license agreement
existing as of the Execution Date (including, without limitation, the MIT
Agreement and the [**] Agreements) in a manner that would be inconsistent with
this MOU, nor enter into any agreement after the Execution Date that would be
inconsistent with this MOU.

In no event may Sandoz use or cross-reference any Momenta IP (whether or not
included or disclosed in any regulatory filings, whether such filings are owned
by Sandoz or otherwise) (a) in [**] for which Sandoz has chosen to develop or
commercialize CPX on its own; or (b) otherwise with respect to any products or
in any countries, other than to support the joint development and
commercialization of a Product in the Field in the countries for which the
Parties are jointly developing and commercializing such Product.

Exclusivity                                                                                     
Sandoz and Momenta will work exclusively together, using Commercially Reasonable
efforts, to develop and commercialize the Products in the Field for the
respective joint territories; provided, however, that for [**] for CPX, Sandoz
shall have the option to develop and commercialize CPX on its own and, if it
wishes to do so, it will notify Momenta in writing at the time when Sandoz
commits resources (consistent with its internal decision process) to develop CPX
on its own for [**], in which case Momenta will have the right, without any
further obligation to Sandoz, to develop and commercialize CPX for [**].

“Commercially Reasonable” means, with respect to the efforts to be expended by a
Party with respect to any objective, or with respect to the decision to be made
by a Party, reasonable, diligent, good faith efforts to accomplish such
objective as such Party would normally use to accomplish a similar objective, or
making such decision in reasonable, good faith as such Party would normally
make, in each case under similar circumstances exercising reasonable business
judgment, it being understood and agreed that, with respect to the development
or commercialization of a Product, such efforts, or decisions, shall be
substantially equivalent to those efforts and resources commonly used, or
decisions commonly made, by such Party for a product owned by it or to which it
has rights, which product is at a similar stage in its development or product
life and is of similar market potential, taking into account efficacy, safety,
approved labeling, the competitiveness of alternative products in the
marketplace, the patent and other proprietary position of the Product, the
likelihood of regulatory approval given the regulatory structure involved, the
profitability of the Product, alternative products and other relevant factors
commonly considered in similar circumstances.  It is anticipated that the level
of effort, and the decisions, will change over time, reflecting changes in the
status of the Product.

4


--------------------------------------------------------------------------------




Development and

Commercialization                                                The Parties
will work collaboratively to develop and commercialize each Product and to
maximize Product revenues and profits with respect thereto.  Primary
responsibility for executing specific functions will be mutually determined in
good faith according to the Parties’ respective capabilities and expertise;
however, regulatory, legal, development and commercialization activities will be
planned by a joint project team for each Product, with representatives from both
Parties.  Each Party’s representatives on the joint project teams and Joint
Steering Committee shall have one vote, collectively.

Final decision on development, regulatory, legal and commercial strategy shall
reside with Sandoz for [**], however Sandoz shall consult with and give due
consideration to Momenta’s input related thereto.  For CPX and ENX, all
decisions shall be joint decisions; provided, however, that final decisions for
all Products on patent challenge litigation and launch prior to receipt of Legal
Clearance shall reside with Sandoz. Under no circumstances may Sandoz use the
foregoing final decision-making authority to (a) obligate Momenta to spend money
or devote resources outside those previously agreed to in the mutually-agreed
Annual Collaboration Plan and Budget (as defined below), (b) unilaterally amend
the terms of this MOU or the Collaboration Agreement or override Momenta rights
in this MOU or the Collaboration Agreement, or (c) unilaterally determine that
it has fulfilled any obligations hereunder or that Momenta has breached any
obligations hereunder.  Except with its decision to launch prior to receipt of
Legal Clearance, which is made in Sandoz’s sole discretion, Sandoz shall
exercise its final decision-making authority in good faith and in a Commercially
Reasonable manner.

Sandoz will control patent challenge litigation relating to each Product and,
subject to the prior paragraph, shall have the sole authority in each country in
the relevant territory to decide whether to launch a Product prior to final
legal clearance by a court of competent jurisdiction or settlement with the
innovator (“Legal Clearance”), provided that such decision is subject to
reasonable consultation with, and due consideration of input from, Momenta.
Sandoz shall select counsel to assist with patent challenge litigation which
counsel shall be reasonably acceptable to Momenta.  Sandoz shall make all
regulatory filings.  All Product filings with the applicable regulatory
authorities in a particular country/territory shall be in Sandoz’s name and
shall be owned by Sandoz.  Sandoz shall book all sales for the Products.  A
joint steering committee (the “Joint Steering Committee” or “JSC”) will oversee
the joint project team’s planning and execution of the development, regulatory,
legal and commercialization plans for the Products.  The Joint Steering
Committee also will approve an Annual Collaboration Plan and Budget, which will
include goals, resources, and responsibilities during each year of the
collaboration and forecasts for subsequent years.  In the Annual Collaboration
Plan and Budget, the Parties will further define the responsibilities of each
Party with respect

5


--------------------------------------------------------------------------------




to the development, regulatory, legal and commercialization activities for each
Product.

Financial Terms

Equity Purchase                                                         Subject
to the provisions below, Novartis Pharma AG, one of Sandoz’s Affiliates (as
defined in the ‘Assignment’ section of this MOU) will make a USD$75 million
(“MM”) investment in Momenta common stock (the “Equity Purchase”).  The date of
execution and public announcement (after market-close) of the definitive Stock
Purchase Agreement will be the “Execution Date”.

The Equity Purchase will be made pursuant to a definitive Stock Purchase
Agreement and Investor Rights Agreement which will have been executed
concurrently with this MOU.  Closing of the Equity Purchase is anticipated to
occur as soon as possible after the Execution Date, following the filing and
obtaining of HSR clearance (if required) (the “Closing”).

Product Costs                                            Development Expenses: 
Development Expenses are all internal (FTE) costs and external costs to develop
a particular Product up to and including development of commercial scale process
(including formulation, characterization, bioequivalence, regulatory filings,
QA/QC, analytical, product and process development), and making of regulatory
filings with respect to such Product, which expenses are incurred in accordance
with the then current Annual Collaboration Plan and Budget.

Commercialization Expenses:  Commercial Expenses are all internal (FTE) and
external costs for the validation of commercial scale process (for drug
substance and drug product, as well as associated stability studies), production
inventory build prior to and post launch, marketing, promoting, distributing and
selling of a Product, which expenses are incurred by either Party in accordance
with the then-current Annual Collaboration Plan and Budget.  Failed validation
batches and inventory not sold are included in Commercialization Expenses.

“FTE Rate” will be $[**] per FTE (i.e., [**] hours of scientific, legal,
technical or managerial work), which rate is subject to annual increase pursuant
to the US CPI.

1. CPX worldwide:

Momenta will fund [**] Development Expenses of both Parties (other than human
clinical trials beyond a bioequivalence study) for the USA (both Momenta and
Sandoz FTEs (at the FTE Rate) and external expenses) until an ANDA is filed with
the appropriate regulatory agencies as well as from filing to approval.

6


--------------------------------------------------------------------------------




Momenta and Sandoz will each pay 50% of the cost (both Momenta and Sandoz FTEs
(at the FTE Rate) and external expenses) of any CPX Development Expenses
specifically for ex-US applications; provided, however, that the Parties will
jointly decide whether to apply for approval and/or market CPX in any
territories other than USA and EU (subject to the Parties’ rights with respect
to [**], as described in the “Exclusivity” section).

In addition, if human clinical studies beyond a bioequivalence study are
required, Momenta and Sandoz will each pay 50% of such costs (including the
Parties’ FTEs and out-of-pocket costs) unless a Party(ies) has terminated the
MOU with respect to such Product, as provided below.

Sandoz shall fund all Legal Costs (other than Momenta’s FTEs) (subject to the
“Indemnification/Share of Legal Costs” section below) and Commercialization
Expenses (including Momenta’s FTEs, at the FTE Rate).  For avoidance of doubt,
[**].  If Sandoz requests Momenta’s assistance with commercial manufacturing
activities, Sandoz will reimburse Momenta’s “Cost of Goods Sold” (defined
consistent with the explanation attached as Exhibit A (provided, however, that
Third Party Royalties shall be treated as provided below)) thereof within [**]
days after receipt of such invoice.

2.    ENX EU

Momenta will fund [**]%, and Sandoz will fund [**]%, of future Development
Expenses of both Parties (both Momenta and Sandoz FTEs (at the FTE Rate) and
external expenses) (other than human clinical trials beyond a bioequivalence
study) until the EU equivalent of an ANDA is filed with the appropriate
regulatory agencies as well as from such filing to approval for ENX.

In addition, if human clinical studies beyond a bioequivalence study are
required, the Parties will split such costs [**]% (Sandoz) and [**]% (Momenta)
unless a Party(ies) has terminated the MOU with respect to such Product, as
provided below.

Sandoz shall fund all Legal Costs (other than Momenta’s FTEs) (subject to the
“Indemnification/Share of Legal Costs” section below) and Commercialization
Expenses (including Momenta’s FTEs, at the FTE Rate).  For avoidance of doubt,
Momenta’s [**]  If Sandoz requests Momenta’s assistance with commercial
manufacturing activities, Sandoz will reimburse Momenta’s Cost of Goods Sold
thereof within [**] days after receipt of such invoice.

7


--------------------------------------------------------------------------------




3. [**]

Sandoz funds [**] Development Expenses. Such Development Expenses shall include
FTE expenses of both Parties’ FTEs (Momenta’s FTEs at the FTE Rate) and any
Third Party expenses. Momenta will be reimbursed for its Development Expenses.

Sandoz shall fund all Legal Costs (including Momenta’s FTEs (at the FTE Rate)
with respect to activities related thereto incurred in accordance with the
Annual Collaboration Plan and Budget) and Commercialization Expenses (including
Momenta’s FTEs at the FTE Rate).  For avoidance of doubt, [**].  If Sandoz
requests Momenta’s assistance with commercial manufacturing activities, Sandoz
will reimburse Momenta’s Cost of Goods Sold thereof within [**] days after
receipt of such invoice.

4. [**]

Sandoz funds [**] Development Expenses.  Such Development Expenses shall include
FTE expenses of both Parties’ FTEs (Momenta’s FTEs at the FTE Rate) and any
Third Party expenses.  Momenta will be reimbursed for its Development Expenses.

Sandoz shall fund all Legal Costs (including Momenta’s FTEs (at the FTE Rate)
with respect to activities related thereto incurred in accordance with the
Annual Collaboration Plan and Budget) and Commercialization Expenses (including
Momenta’s FTEs at the FTE Rate).  For avoidance of doubt, Momenta’s [**] If
Sandoz requests Momenta’s assistance with commercial manufacturing activities,
Sandoz will reimburse Momenta’s Cost of Goods Sold with respect thereto.

Profit Sharing                                               Profits from sale
of the Product(s) in the respective territory will be shared:

1. For CPX (worldwide):

50% to Sandoz and 50% to Momenta

2. For ENX (EU)

[**]% to Sandoz, [**]% to Momenta

3. [**]

[**]% to Sandoz and [**]% to Momenta

8


--------------------------------------------------------------------------------




4. [**]

[**]% to Sandoz and [**]% to Momenta

“Profits” are equal to Net Sales (defined consistent with the explanation
attached as Exhibit A, provided, however, that Third Party Royalties shall be
treated as provided below) minus Cost of Goods Sold for units sold; (i)
regarding CPX:  minus [**]% of the Net Sales minus any payments pursuant to
milestone lettered 1.c. (as described below), (ii) regarding [**]: minus [**]%
of the Net Sales, (iii) regarding [**]: minus [**]% of the Net Sales, and (iv)
regarding ENX, minus [**]% of Net Sales minus any payments pursuant to milestone
lettered 2.b. (as described below).

Sandoz agrees not to use any Product as a loss leader.  Sandoz also agrees that
if it prices a Product in order to gain or maintain sales of other products,
then for purposes of calculating the payments due hereunder, the Net Sales shall
be adjusted to reverse any discount which was given to a customer that was in
excess of customary discounts for such Product (or, in the absence of relevant
data for such Product, other similar products under similar market conditions),
if such discount was given in order to gain or maintain sales of other products.

Milestones                                                            Sandoz
shall make Milestone payments to Momenta as follows:

1. For CPX:

a. USD$[**] upon receipt of final approval from US FDA for ANDA if no Third
Party other than [**] has, as of the date of such receipt, received final
approval for a U.S. ANDA filed by such Third Party for a
therapeutically-substitutable CPX-Equivalent Product.

“CPX-Innovator” means, collectively, [**] (d) the successors and assigns of any
of the persons in clauses (a), (b) or (c) with respect to any rights to any
CPX-Equivalent Product.

“CPX-Equivalent Product” means (a) Copaxone® in injectable form sold as a brand,
including Copaxone® sold by the CPX-Innovator using another tradename
(collectively, “Branded Copaxone”), or (b) any product sold in the USA (other
than Branded Copaxone) that is a generic AB-rated, AP-rated or otherwise
therapeutically substitutable for Copaxone® in injectable form.

b.  USD$[**] upon first commercial sale in USA

c. USD$[**] annual milestone payable at the end of years [**] through [**]
following first commercial sale for which CPX is the [**] for such entire
12-month period, if Profits (calculated without deducting such

9


--------------------------------------------------------------------------------




milestone from Net Sales) in that year are at least USD$[**] in the USA.

d.  USD$[**] payable at the end of the first 12 month period for which CPX Net
Sales are equal to or greater than USD$[**] in USA

e.  USD$[**] payable at the end of a subsequent, non-overlapping 12 month period
for which CPX Net Sales are equal to or greater than USD$[**] in USA

2. For ENX (EU)

a.                                      
USD$[**]                                           ENX First Commercial Sale in
EU

b.                                     
USD$[**]                                           Annual milestone payable at
the end of years [**] through [**] following First Commercial Sale for which
M-ENX is the [**] for such entire 12-month period, if Profits (calculated
without deducting such milestone from Net Sales) in that year are at least $[**]
in the EU.

3.  For [**]

USD$ [**] upon first commercial sale

4. For [**]

USD$[**] upon first commercial sale

Third Party Royalties                               Third Party Royalties under
agreements existing as of the Execution Date between Momenta and MIT (patent
licenses) (with respect to all Products), and between Momenta and [**] (Momenta
collaborator) (with respect to CPX and ENX) (the “[**] Agreements”), shall be
the responsibility of Momenta. Any other Third Party royalties that are
necessary or reasonably useful for development or commercialization of a
particular Product shall be (a) for CPX and ENX, mutually agreed upon by the
Parties, and the costs and royalties therefor split by the Parties in accordance
with the respective Profit split for such Product, and (b) for [**], decided on
by Sandoz and the costs and royalties therefor borne by Sandoz.

Payments                                                                                           
Within [**] days after the end of each quarter, the Party owed money with
respect to Development Expenses, Legal Costs (including FTE costs with respect
to the relevant activities for [**] incurred in accordance with the Annual
Collaboration Plan and Budget) and Commercialization Expenses shall provide to
the other Party a report of such expenses and payments will be due by the owing
Party within [**] days after receipt of such report.  Milestone and Profit
payments will be made in substantial accordance with the payment periods
described in the US-ENOX Agreement, and the provisions of Section 4.11 of the
US-ENOX Agreement shall apply.

10


--------------------------------------------------------------------------------




Intellectual Property                                    Ownership of
Intellectual Property created under the collaboration shall follow the US laws
of inventorship such that any Intellectual Property created by Momenta or Sandoz
will be owned by Momenta or Sandoz, respectively, and any Intellectual Property
jointly created by Momenta and Sandoz will be jointly owned by them; provided,
however, that, substantially in accordance with Section 8.1.1 of the US-ENOX
Agreement, each Party shall own any improvements to its core technology.
Substantially in accordance with Section 8.1.2 of the US-ENOX Agreement, the
Party so assigning improvements it invented shall have a non-exclusive, royalty
free license to practice such assigned improvements for all purposes other than
to develop and commercialize the Products in the Field in the respective joint
territories.  The provisions of Section 8.1.3 of the US-ENOX Agreement shall
apply to jointly owned IP; provided, however, that, should the Parties jointly
license such IP, the income therefrom shall be split pursuant to the Profit
split for the relevant Product.  The provisions of Sections 8.2 through 8.9 of
the US-ENOX Agreement shall substantially apply with respect to CPX and ENX,
mutatis mutandis in accordance with the Profit splits hereunder.  With respect
to [**], the Parties shall mutually agree in writing on the rights and
obligations of each Party with respect to the principles of Sections 8.2 through
8.9 of the US-ENOX Agreement.

Termination Rights                                         
1.                                       Bankruptcy:  To the extent permitted
under applicable law, either Party may terminate this MOU effective immediately
with written notice to the other Party if such other Party files for bankruptcy,
is adjudicated bankrupt, files a petition under insolvency laws, is dissolved or
has a receiver appointed for substantially all of its property.  All rights and
licenses granted under or pursuant to any Section of this MOU are, and will
otherwise be deemed to be, for purposes of Section 365(n) of the United States
Bankruptcy Code, licenses of rights to “intellectual property” as defined under
Section 101(35A) of the United States Bankruptcy Code.  The Parties will retain
and may fully exercise all of their respective rights and elections under the
Bankruptcy Code.  Upon the bankruptcy of any Party, the non-bankrupt Party will
further be entitled to a complete duplicate of (or complete access to, as
appropriate) any such intellectual property to the extent needed to allow such
non-bankrupt Party to manufacture, commercialize and sell the Products under
this MOU, and such, if not already in its possession, will be promptly delivered
to the non-bankrupt Party by the bankrupt Party, unless the bankrupt Party
elects to continue, and continues to perform all of its obligations under this
MOU.

2.                                       Breach:  Either Party may terminate
this MOU upon a material breach of this MOU by the other Party [**] days after
written notice containing details of the breach if the breach remains uncured at
the end of the notice period.  If such material breach is specific to a

11


--------------------------------------------------------------------------------




particular product, the non-breaching Party may terminate this MOU with respect
to such Product only.

3.                                       For CPX and ENX:

Each Party shall have the right to terminate these Products on a
Product-by-Product and Region-by-Region basis (where each of the USA, all
European countries which are part of the EMEA regulatory regime taken together,
and each country separately in the ROW is a separate “Region”) if human clinical
studies beyond a bioequivalence study are required (as reasonably determined by
the JSC or as stated in writing from the applicable regulatory authority) in
order to achieve regulatory approval for CPX in the relevant Region, and for ENX
in EU, which termination shall take effect on ninety (90) days written notice
provided to the other Party within sixty (60) days after such determination or
receipt of regulatory authority statement; provided, however, that if human
clinical studies beyond a bioequivalence study are required (as reasonably
determined by the JSC or as stated in writing from the FDA) in order to achieve
regulatory approval for CPX in the USA, each Party may select to terminate such
Product in all Regions.  If one Party provides notice to the other Party of such
termination, the other Party shall have thirty (30) days thereafter to provide
notice of such termination for such reason to the first Party, in which case the
Parties will be considered to have jointly terminated such Product with respect
to the relevant Region(s).

4.                                       For [**]:

Sandoz shall have the right to terminate these Products on a Product-by-Product
basis:

(a)                                  at Sandoz’s convenience upon ninety (90)
days written notice to Momenta, which notice may be provided to Momenta no
sooner than fifteen (15) months, and no later than twenty-one (21) months, after
the date of this MOU, so that such termination shall be effective between
eighteen months and two (2) years after the date of this MOU;

(b)                                 if, in the reasonable determination of the
Parties, the Intellectual Property of Momenta does not and will not materially
contribute to the ability to achieve regulatory approval or therapeutic
substitutability for [**], respectively; provided, however, that once any
Momenta IP is used in a regulatory filing for such Product in such country, such
termination right automatically expires;

(c)                                  on ninety (90) days written notice to
Momenta if the [**] states in writing that the Momenta IP did not contribute to
the approval of such Product; or

12


--------------------------------------------------------------------------------




(d)                                 on ninety (90) days written notice to
Momenta upon Sandoz’s decision to permanently cease development and
commercialization of such Product, and all development and commercialization of
all [**] respectively.

Effect of Termination

With respect to CPX worldwide and ENX EU:

a.                                       Unless the termination is (a) for
Momenta’s breach, (b) for Momenta’s bankruptcy or (c) by Momenta alone due to
the need for clinical studies, such terminated Product(s) revert to Momenta
(with appropriate provisions relating to licenses and transfer of activities
substantially in accordance with Section 11.6.1 of the US-ENOX Agreement, which
licenses shall include any Sandoz IP or joint IP developed in the collaboration
existing on the termination date which (i) was used in the collaboration with
respect to such Product prior to termination or (ii) is otherwise necessary or
reasonably useful for the development and commercialization of such Product).

b.                                      If termination is for Momenta’s breach
or bankruptcy, Sandoz retains control of such terminated Product(s) but, unless
Momenta breached the “Exclusivity” provisions hereunder, Sandoz must pay Momenta
the financial obligations described in this MOU (with appropriate provisions
relating to licenses and transfer of activities substantially in accordance with
Section 11.6.2 of the US-ENOX Agreement).

c.                                       If termination is by Momenta alone due
to the need for clinical studies, Sandoz retains control of such terminated
Product(s) but must pay Momenta the financial obligations described in this MOU
(with appropriate provisions relating to licenses and transfer of activities
substantially in accordance with Section 11.6.2 of the US-ENOX Agreement);
provided, however, that Sandoz may offset from the Profit split due to Momenta
with respect to such Product [**] percent ([**]%) of the portion of such
clinical trial costs which would otherwise have been borne by Momenta.

With respect to [**]:

Sandoz maintains control of such terminated Product(s).

a.                                       If the termination is pursuant to
clause 4(a), (b), (c) or (d) of the “Termination Rights” section above, then
Sandoz will have no license to Momenta IP, and Sandoz will not owe any Profit
share or further milestone payments to Momenta for such Product.

b.                                      If the termination is due to Momenta’s
breach or bankruptcy, then Sandoz may, along with notice of termination, notify
Momenta that it chooses to retain the Momenta licenses, but Sandoz

13


--------------------------------------------------------------------------------




will not owe any Profit share or further milestone payments to Momenta for such
Product.

c.                                       If the termination is due to Sandoz’s
breach or bankruptcy, Sandoz will lose the Momenta licenses, and Sandoz will not
owe any Profit share or further milestone payments to Momenta for such Product.

General:

Upon expiration or termination of this MOU for any reason, nothing in this MOU
shall be construed to release either Party from any obligations that were
incurred prior to the effective date of expiration or termination.

Termination of this MOU shall be in addition to, and shall not prejudice, the
Parties’ remedies at law or in equity, including, without limitation, the
Parties’ ability to receive legal damages and/or equitable relief with respect
to any breach of this MOU, regardless of whether or not such breach was the
reason for the termination.

Indemnification/

Share of Legal Costs                                  (a)  Sandoz shall
indemnify Momenta (and the Momenta Indemnified Parties, as defined in the
US-ENOX Agreement) against all losses, costs, damages, judgments, settlements or
other expenses (including all reasonable attorneys’ fees, experts’ or
consultants’ fees, expenses and costs) (“Liabilities”) awarded to a Third Party
or awarded to a Third Party against any Momenta Indemnified Party, or that may
be incurred or paid by any Momenta Indemnified Party in the defense or
compromise of legal or equitable claims asserted by a Third Party, resulting
from (i) patent litigation related to the Product(s), (ii) Third Party claims
arising out of activities related to the Products, (iii) property damage or
personal injury (including death), or other product liability, relating to the
Products, and (iv) breach of Sandoz’s representations, warranties, covenants,
obligations or agreements.

(b)  Momenta will indemnify Sandoz (and the Sandoz Indemnified Parties, as
defined in the US-ENOX Agreement) against all Liabilities awarded to a Third
Party against the Sandoz Indemnified Parties or that may be incurred or paid by
any of the Sandoz Indemnified Parties in the defense or compromise of legal or
equitable claims asserted by a Third Party, arising out of or (a) resulting from
any breach by Momenta of any of its representations, warranties, covenants,
obligations or agreements, or (b) any actual misappropriation by any Momenta
Indemnified Party of any Third Party trade secret or know-how, provided that,
(i) with respect to actual misappropriation, there has been a final adjudication
of liability for misappropriation by a court of competent jurisdiction, or, (ii)
with respect to misappropriation that has been alleged but not finally
adjudicated, there is a settlement with a

14


--------------------------------------------------------------------------------




Third Party which the Parties determine by mutual agreement constitutes an
acknowledgement by Momenta of actual misappropriation (either case under (i) or
(ii) being a “Final Misappropriation Determination”) and subject to the
penultimate sentence of Section 12.2 of the US-ENOX Agreement.

The indemnity procedures shall be consistent with the provisions of Section 12.3
of the US-ENOX Agreement.

Notwithstanding the indemnification provisions above, for the types of
claims/cases mentioned in (a) (i)-(iii), Momenta shall be responsible for
reimbursement to Sandoz via offset from payments due to Momenta for a
Product-by-Product agreed percentage of the legal fees and expenses, losses and
damages (including but not limited to, any amounts due as a result of settlement
of a claim/case or losing a claim/case) (collectively, “Legal Costs”) associated
with any such claim/case under (a)(i)-(iii) in accordance with the percentages
provided below (whether or not a claim has been made against or naming Momenta);
provided, however, that, if the relevant Product is no longer being marketed,
then [**] percent ([**]%) of Momenta’s remaining share of such Legal Costs may
be offset against the payments due to Momenta for the other Product; provided,
further, however, that (a) Sandoz shall be responsible for legal fees and
expenses to litigate any case (patent or otherwise) necessary to achieve
regulatory approval of and to be permitted to market the Products and (b) the
Parties shall bear, in the percentages provided below, the Product-Specific
Patent Costs (defined in accordance with the US-ENOX Agreement) for CPX and ENX.

Regarding CPX the above mentioned percentage is 50%/50%.

Regarding ENX for EU, [**]% (Sandoz)/[**]% (Momenta).

Although Momenta has partial responsibility for certain Legal Costs as outlined
above, in no event will profit split payments to Momenta in any quarterly
payment period be reduced below [**]% of the amount otherwise owed for profit
split to Momenta for such period.

In addition and notwithstanding anything to the contrary herein, each Party
shall be solely responsible for 100% of the damages for any actual
misappropriation by such Party of any Third Party trade secrets or know-how,
determined in accordance with a Final Misappropriation Determination.

Sandoz shall bear the Product-Specific Patent Costs for [**].

Confidentiality                                                                
The terms and conditions of 1) the Confidentiality Agreement effective as of
June 17, 2003 by and between Sandoz Inc. (formerly Geneva Pharmaceuticals, Inc.)
and Momenta Pharmaceuticals, Inc., as amended by Amendment One effective as of
January 5, 2006 and 2) the Confidentiality Agreement made as of the 16th day of
April, 2003 by

15


--------------------------------------------------------------------------------




and between Biochemie GmbH and Momenta Pharmaceuticals, Inc. shall apply to the
Parties regarding this MOU.

Neither this MOU, nor the fact that Sandoz is the counterparty to this MOU, or
the name of Sandoz or any of its Affiliates, may be disclosed to potential
investors, the public or regulatory authorities, by Momenta, for purposes of any
offering of securities of Momenta or for any other reason, without the prior
written consent of Sandoz which shall be granted in Sandoz’s discretion not to
be unreasonably withheld.  Notwithstanding the foregoing, neither Party shall
issue a press release or other public announcement with respect to this MOU
absent the prior written consent of each Party which it shall be entitled to
give in its sole discretion; provided, that a mutually agreed upon press
release(s) for each Party will be issued on, or within one (1) business day
after, the Execution Date.  Notwithstanding the foregoing, (a) each Party may
disclose this MOU to the extent required by applicable law; and (b) pursuant to
an agreement to maintain confidentiality, Momenta may provide a copy of this
Agreement or relevant portions thereof, to MIT and any other Third Party
licensor, if required pursuant to the relevant license agreement with respect to
Momenta IP.

Governing Law                                                               This
MOU shall be governed by and construed in accordance with the laws of the State
of New York, without regard to the conflict of law principles thereof.

In the event of a dispute between the Parties, such dispute will be presented in
writing to the JSC.  The JSC will meet within 14 days after receipt of such
notice and attempt in good faith to resolve the dispute.  If the JSC is unable
to resolve a dispute (whether raised by a joint project team or arising within
the JSC), such dispute will be presented in writing to the chief executive
officer of each Party (or an executive officer designated by such CEO).  Such
executives will meet within 14 days after receipt of such notice and attempt in
good faith to resolve the dispute.  All such negotiations between the executives
are confidential and will be treated as compromise and settlement negotiations
for purposes of applicable rules of evidence.  Each Party reserves its right to
any and all remedies available under law or equity with respect to any such
dispute which such executives cannot resolve within such 14-day period.  For the
sake of clarity, the provisions of this paragraph and the next paragraph are
subject to the final decision-making authority granted in this MOU.

The Parties agree that any action arising out of this MOU shall be commenced in
the federal or state courts of New York, as appropriate, and that such court is
a proper venue for such action, that effective process may be served to a Party
at the address set forth above, and that A RIGHT TO TRIAL BY JURY IS WAIVED.

16


--------------------------------------------------------------------------------




Each Party may change its address for receiving notices, or may request that
courtesy copies of notices be provided to up to two (2) additional addresses in
total, by providing written notice thereof to the other Party.

Insurance                                                                                          
Sandoz shall be self-insured.  To the extent Momenta is required to obtain the
consent or waiver of MIT under the MIT Agreement to permit such self-insurance
by Sandoz, Momenta shall use its best efforts to obtain such waiver or consent. 
Momenta shall comply with the insurance obligations imposed on Momenta pursuant
to the MIT Agreement.

Entire Agreement                                                   This MOU
supersedes all prior discussions and writings and constitutes the entire
agreement between the Parties with respect to the subject matter hereof (other
than the Confidentiality Agreements described above and the US-ENOX Agreement). 
No waiver or modification of this MOU will be binding upon either Party unless
made in writing and signed by a duly authorized representative of such Party,
and no failure or delay in enforcing any right will be deemed a waiver.  In
addition, this MOU may be executed in two or more counterparts, each of which
shall constitute an original and all of which together shall constitute one and
the same instrument.  The provisions of Sections 14.9 (Severability), 14.13
(Affiliates), 14.14 (Exports), 14.15 (Force Majeure) and 14.16 (Non-Use of MIT
Name) of the US-ENOX Agreement shall apply to this MOU.

Assignment                                                                              
Each Party shall be permitted to assign its rights and obligations, in whole or
in part, in this MOU to any of its Affiliates, provided that in such case, the
assigning Party remains liable with the assignee for all of its obligations
hereunder; or as otherwise permitted in Section 14.3 of the US-ENOX Agreement. 
Any attempted assignment that does not comply with the terms of this Section
shall be void.  This MOU shall be binding upon and inure to the benefit of the
Parties, their successors and permitted assigns.  “Affiliate” means any
corporation, company, partnership, joint venture and/or firm that controls, is
controlled by, or is under common control with an entity determined in
accordance with the definition of Affiliate in the US-ENOX Agreement.  If a
Party assigns this MOU to (i) the purchaser (which, immediately prior to such
transaction, is a Third Party) of (A) all or substantially all of the assets of
the assigning Party’s business to which this MOU relates, or (B) a majority of
the voting equity securities of the assigning Party, or (ii) the surviving
Person, in the event of a merger of the assigning Party and another Person, any
such purchaser or successor shall be bound by the terms hereof, and such
assignment or transaction shall not provide the other Party with rights or
access to intellectual property rights of the acquirer of such Party which were
not already intellectual property rights Controlled by such Party prior to such
assignment or such transaction.

17


--------------------------------------------------------------------------------




Binding Nature                                                               The
Parties agree to negotiate in good faith a definitive collaboration agreement
(the “Collaboration Agreement”), using commercially reasonable efforts to
execute such agreement within sixty (60) days after the Execution Date (which
Collaboration Agreement will be effective as of the date of its execution or the
Closing, whichever comes later) to establish the collaboration pursuant to the
terms provided for in this MOU.  The Parties agree to meet by teleconference and
in person as necessary in order to meet such timeline.  Momenta shall provide
the first draft of the definitive Collaboration Agreement for review by Sandoz
within ten days from the date hereof.  Unless the Collaboration Agreement is
executed earlier, the terms of this MOU will automatically become effective as
of the Closing; provided, however, that the “Confidentiality” section and this
“Binding Nature” section shall become effective as of the Execution Date. 
Unless and until the Collaboration Agreement is executed, the terms of this MOU
shall remain in effect and shall govern the Parties’ rights and obligations as
provided herein.

No Consequential

Damages.                                                                                           
UNLESS RESULTING FROM A PARTY’S WILLFUL MISCONDUCT OR FROM A PARTY’S BREACH OF
CONFIDENTIALITY, NO PARTY HERETO WILL BE LIABLE TO ANY OTHER PARTY OR ITS
AFFILIATES FOR SPECIAL, INCIDENTAL, CONSEQUENTIAL, EXEMPLARY, PUNITIVE, MULTIPLE
OR OTHER INDIRECT DAMAGES ARISING OUT OF THIS MOU OR THE EXERCISE OF ITS RIGHTS
HEREUNDER, OR FOR LOSS OF PROFITS, LOSS OF DATA OR LOSS OF USE DAMAGES ARISING
FROM OR RELATING TO ANY BREACH OF THIS MOU WHETHER BASED UPON WARRANTY,
CONTRACT, TORT, STRICT LIABILITY OR OTHERWISE, REGARDLESS OF ANY NOTICE OF SUCH
DAMAGES.  NOTHING IN THIS SECTION IS INTENDED TO LIMIT OR RESTRICT THE
INDEMNIFICATION RIGHTS OR OBLIGATIONS OF ANY PARTY UNDER THIS MOU.

[Signature Page Follows]

18


--------------------------------------------------------------------------------


Signature Page

IN WITNESS WHEREOF, the Parties hereby execute this Memorandum of Understanding
as of the date first above written.

Sandoz AG

 

Momenta Pharmaceuticals, Inc.

 

 

 

 

 

 

By:

  /s/J. Viertiotler

 

 

By:

/s/Alan Crane

 

 

Name:

J. Viertiotler

 

 

 

Name: Alan Crane

 

Title:

Authorized Signatory

 

 

 

Title: President & CEO

 

 

 

 

 

 

 

 

Sandoz AG

 

 

 

 

 

 

 

 

 

 

 

By:

  /s/Felix Eichhorn

 

 

 

 

 

Name: Felix Eichhorn

 

 

 

 

Title:  Authorized Signatory

 

 

 

 


--------------------------------------------------------------------------------


Exhibit A

Net Sales Concepts

The Novartis Group’s principal accounting policies are set out in note 1 of the
Group’s consolidated financial statements and conform to International Financial
Reporting Standards (IFRS). Significant judgments and estimates are used in the
preparation of the consolidated financial statements which, to the extent that
actual outcomes and results may differ from these assumptions and estimates,
could affect the accounting in the areas described in this section.

REVENUE

Revenue is recognized when title and risk of loss for the products are
transferred to the customer. Provisions for rebates and discounts granted to
government agencies, wholesalers, managed care and other customers are recorded
as a reduction of revenue at the time the related revenues are recorded or when
the incentives are offered. They are calculated on the basis of historical
experience and the specific terms in the individual agreements. Cash discounts
are offered to customers to encourage prompt payment. They are recorded as a
reduction of revenue at the time of invoicing. Wholesaler shelf-inventory
adjustments are granted to customers based on the existing inventory of a
product at the time of decreases in the invoice or contract price of a product
or at the point of sale if a price decline is reasonably estimable. Where there
is a historical experience of Novartis agreeing to customer returns, Novartis
records a provision for estimated sales returns by applying historical
experience of customer returns to the amounts invoiced and the amount of
returned products to be destroyed versus products that can be placed back in
inventory for resale.

Cost of Goods Sold

Cost of goods sold comprises all the costs incurred in producing goods for sale:

·          variable and fixed production costs including factory overhead

·          purchase price variances

·          inventory revaluations, inventory destroyed or written-off

·          change in the value of inventory provisions and

·          production variances

·          payments related to product rights, dossiers, patents, trademarks and
registration costs that do not meet the criteria for capitalization

·          amortization and impairment losses related to marketable products,
i.e. product rights, patent rights, trademarks and core development technologies

·          expenses for the use of intellectual properties from 3rd parties

·          Other non-production related cost of goods sold that cannot be
allocated to any other line of COGS

20


--------------------------------------------------------------------------------




COGS must be valuated with acceptable approximation to actual costs (use of
standard cost plus variances (purchase price, production, etc.) to achieve
actual costs).

Free goods given in connection with a sale count as quantity sales for the
purpose of calculating actual average selling price. The cost of free goods have
to be recorded as cost of goods sold.

Optional

DEDUCTIONS FROM REVENUES: As is typical in the pharmaceutical industry,
Novartis’ gross sales are subject to various deductions, primarily comprised of
rebates and discounts to retail customers, government agencies, wholesalers and
managed health care organizations. These deductions represent estimates of the
related obligations, requiring the use of judgment when estimating the impact of
these sales deductions on gross sales for a reporting period. These adjustments
are reported as a reduction of Gross Sales to arrive at Net Sales. The following
briefly describes the nature of each deduction and how the deduction is
estimated. The US market has the most complex arrangements related to revenue
deductions. However, in a number of countries outside the U.S., including major
European countries, Novartis provides rebates to government entities. These
rebates are often legislatively mandated. Specific references are made to the US
market, and where applicable, to [**]:

 

·          The US Medicaid program is a state government-administered program
that uses state and federal funds to provide assistance to certain vulnerable
and needy individuals and families. In 1990, the Medicaid Drug Rebate Program
was established to reduce state and federal expenditures for prescription drugs.
Under the rebate program, [**]. Provisions for estimating Medicaid rebates are
calculated using a combination of historical experience, product and population
growth, price increases, the impact of contracting strategies and specific terms
in the individual state agreements. These provisions are adjusted based upon
established processes for refiling data with individual states. For Medicaid,
the calculation of rebates involves interpretation of relevant regulations,
which are subject to challenge or change in interpretative guidance by
government authorities. Since Medicaid rebates are typically billed up to six
months after the products are dispensed to patients, any rebate adjustments may
involve revisions of provisions for several periods.

 

·          [**]

 

21


--------------------------------------------------------------------------------




These savings vary based on a patient’s current drug coverage and personal
income levels. Provisions for the subsidiaries’ obligations under these programs
are based on historical experience, trend analysis and current program terms. On
January 1, 2006, an additional prescription drug benefit will be added to the US
Medicare program. Individuals that have dual Medicaid/Medicare drug benefit
eligibility will have their Medicaid prescription drug coverage replaced on
January 1, 2006 by the new Medicare Part D coverage, provided through private
prescription drug plans. The change will lead to a significant shift of plan
participants between programs in which the subsidiaries participate. The [**].

·          Wholesaler chargebacks relate to [**]. A wholesaler chargeback
represents the difference between the invoice price to the wholesaler and the
indirect customer’s contract discount price. Provisions for estimating
chargebacks are calculated using a combination of factors such as historical
experience, product growth rates and the specific terms in each agreement. The
subsidiaries account for wholesaler’s chargebacks by reducing accounts
receivable. Wholesaler chargebacks are generally settled within three months of
incurring the liability.

·          Customer rebates are offered to key managed health care plans, group
purchasing organizations and other direct and indirect customers to [**]. These
rebate programs provide that the customer receive a rebate after attaining
certain performance parameters relating to product purchases, formulary status
and/or pre-established market share milestones relative to competitors. Since
rebates are contractually agreed upon, rebates are estimated based on the
specific terms in each agreement, historical experience and product growth
rates. [**]

·          In order to evaluate adequacy of ending provision balances, [**]
Management internally estimates the inventory level in the retail channel and in
transit.

·          Where a product with right of customer returns is sold, [**]

22


--------------------------------------------------------------------------------




Other factors are also considered, such as product recalls and, in the case of
[**]. In the US, historical rates of return are utilized and are adjusted for
known or expected changes in the marketplace when appropriate. Sales returns
amount to approximately [**]% of gross product sales.

·          The policy of [**]. Based on this information, the inventories on
hand at wholesalers and other distribution channels in the US are estimated to
be approximately one month at December 31, 2005. Novartis believes the third
party data sources of information are sufficiently reliable, however its
accuracy cannot be verified.

·          At the end of 2005, [**].

·          Cash discounts are offered to customers in the US and certain other
countries to encourage prompt payment. Cash discounts, which are typically [**]%
of gross sales in the US, are accrued at the time of invoicing.

·          Shelf-stock adjustments are generally granted to customers based on
the existing inventory of a customer following decreases in the invoice or
contract price of the related product. Provisions for [**], are determined at
the time of the [**] or at the [**].

·          Other sales discounts, such as consumer coupons and discount cards,
are also offered. These discounts are recorded at the time of sales or when the
coupon is issued and estimated utilizing historical experience and the specific
terms for each program.

·          Discounts, rebates or other deductions shown on the invoice are
generally recorded directly as a reduction in the gross to net sales value and
do not pass through the provision account.

23


--------------------------------------------------------------------------------